Exhibit 10.5
 


 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made effective as of
July 25, 2012, by and among Opexa Therapeutics, Inc., a Texas corporation (the
“Company”), and each of the persons executing a copy of this Agreement (each an
“Investor” and, collectively, the “Investors”).
 
The parties hereby agree as follows:
 
1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.
 
“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
 
“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.
 
“Investor” or “Investors” shall mean a person or the persons executing a copy of
this Agreement and the Purchase Agreement and any Affiliate of any Investor who
is a subsequent holder of any Registrable Securities.
 
“Issuable Shares” shall mean the shares of Common Stock issuable upon (i) the
conversion of the Series A Preferred Stock and upon the exercise of the
Warrants, or (ii) as payment for any dividend or interest on the Series A
Preferred Stock or the Notes.
 
“Notes” shall mean the 12% Convertible Secured Promissory Notes issued to the
Investors pursuant to the Purchase Agreement, a form of which is attached to the
Purchase Agreement as Exhibit A, which are convertible, upon the occurrence of
certain events, into shares of the Series A Preferred Stock.
 
“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.
 
“Purchase Agreement” shall mean that certain Note Purchase Agreement by and
among the Company and the Investors entered into contemporaneously with this
Agreement.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
 
 

--------------------------------------------------------------------------------

 
 
“Registrable Securities” shall mean (i) the Issuable Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (a) a Registration Statement with respect to the sale of such securities
becoming effective under the 1933 Act and such securities having been sold,
transferred, disposed of or exchanged pursuant to such Registration Statement,
(b) such securities having been otherwise transferred, new certificates for them
not bearing a legend restricting further transfer shall have been delivered by
the Company, and subsequent public distribution of them not requiring
registration under the 1933 Act, (c) such securities having ceased to be
outstanding, or (d) such securities being saleable under Rule 144 of the 1933
Act without regard to any volume limitation requirements under Rule 144 of the
1933 Act.
 
“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, as well as amendments
and supplements to such Registration Statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in such
Registration Statement.
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“Series A Preferred Stock” shall mean the Company’s Series A Convertible
Preferred Stock, no par value, which is convertible, upon the occurrence of
certain events, into shares of the Company’s Common Stock.
 
“Warrants” shall mean, the Series I Warrants to purchase shares of Common Stock
issued to the Investors pursuant to the Purchase Agreement, a form of which is
attached to the Purchase Agreement as Exhibit B.
 
“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
2.           Registration.
 
(a)       Registration Statement.  The Company shall prepare and file a
Registration Statement on Form S-3, including the prospectus to be used in
connection therewith, covering the resale of the Registrable Securities by the
Investors (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities, subject to the prior written consent of the
Investors) as promptly as practicable, but not later than one hundred twenty
(120) days after the date of this Agreement (the “Filing Deadline”).  Subject to
any SEC comments, such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A (the “Plan of Distribution”).  Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act (including Rule 416), such indeterminate number of additional shares of
Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.  Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Investors.  The Registration Statement (and each amendment or supplement
thereto, and any request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 2(c) to the Investors and their counsel
prior to its filing or other submission.  If a Registration Statement covering
the Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.0% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities.  Provided,
however, in no event shall such liquidated damages exceed 6% of the aggregate
amount invested by the Investor.  Such payments shall constitute the Investors’
exclusive monetary remedy for such events, but shall not affect the right of the
Investors to seek injunctive relief.  Such payments shall be made to each
Investor in cash and shall be paid monthly within three (3) Business Days of the
end of the month for which such payment is accrued.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)       Expenses.  The Company will pay all expenses associated with the
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable fees and expenses of one counsel to the Investors and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.
 
(c)       Effectiveness.
 
(i) The Company shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective under the 1933 Act as promptly
as reasonably practicable after the filing thereof.  Any request for
acceleration of the Registration Statement shall seek effectiveness at 5:00
p.m., New York time, or as soon thereafter as practicable.  The Company shall
notify the Investors by facsimile or e-mail as promptly as practicable, and in
any event, prior to 9:00 a.m., New York time, on the day after any Registration
Statement is declared effective, shall file with the SEC under Rule 424 a final
Prospectus as promptly as practicable, and in any event, prior to 9:00 a.m., New
York time, on the day after any Registration Statement is declared effective,
and shall advise the Investors in writing that either (i) it has complied with
the requirements of Rule 172 or (ii) it is unable to satisfy the conditions of
Rule 172 and, as a result, Investors are required to deliver a copy of the
Prospectus in connection with any sales of Registrable Securities (in which
case, the Company shall deliver to the Investors a copy of the Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby).  Notwithstanding the foregoing, there shall be no monetary penalty or
liquidated damages imposed upon the Company if the Registration Statement is not
declared effective by the SEC.
 
(ii) For not more than ninety (90) consecutive days or for a total of not more
than one hundred eighty (180) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Investors in writing of the existence of (but in no
event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under the Registration Statement until the end of
the Allowed Delay and (c) use reasonable best efforts to terminate an Allowed
Delay as promptly as practicable.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Company Obligations.  The Company will use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:
 
(a)       use its commercially reasonable efforts to cause such Registration
Statement to become effective as provided herein and to remain continuously
effective for a period that will terminate upon the earlier of (i) the date on
which all Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold, and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
pursuant to Rule 144 of the 1933 Act without regard to any volume limitation
requirements under Rule 144 of the 1933 Act (the “Effectiveness Period”) and
advise the Investors in writing when the Effectiveness Period has expired;
 
(b)      prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;
 
(c)       furnish to each of the Investors and their single designated legal
counsel (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company (but not later than two (2) Business
Days after the filing date, receipt date or sending date, as the case may be)
one (1) copy of the Registration Statement and any amendment thereto, the
preliminary prospectus and Prospectus and any amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor
that are covered by the Registration Statement;
 
(d)      use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
 
4

--------------------------------------------------------------------------------

 
 
(e)      prior to any public offering of Registrable Securities, use
commercially reasonable efforts to (i) register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Investors and (ii) do any and
all other acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(e), or
(iii) file a general consent to service of process in any such jurisdiction;
 
(f)       use commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
(g)      immediately notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
 
(h)      otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities, and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(h), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter).
 
(i)       With a view to making available to the Investors the benefits of Rule
144 of the 1933 Act (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Investors to sell shares of Common Stock
to the public without registration, the Company covenants and agrees
to:  (i) use its commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be resold pursuant to Rule 144 without regard to any volume
limitation requirements under Rule 144 or (B) such date as all of the
Registrable Securities shall have been resold; (ii) use its commercially
reasonable efforts to file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act; and (iii) furnish to each
Investor upon request, as long as such Investor owns any Registrable Securities,
(A) a written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Due Diligence Review; Information.  The Company shall make
available, during normal business hours, for inspection and review by the
Investors, advisors to and representatives of the Investors (who may or may not
be affiliated with the Investors and who are reasonably acceptable to the
Company), all financial and other records, all SEC Filings (as defined in the
Purchase Agreement) and other filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Investors and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.
 
The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
5.           Obligations of the Investors.
 
(a)       Each Investor shall use its commercially reasonable efforts to furnish
in writing to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required by the provisions of this
Agreement to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request, including a completed questionnaire in the form attached
hereto as Exhibit B.  At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in the
Registration Statement.  An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in the Registration Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)      Each Investor, by its acceptance of the Registrable Securities agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
(c)       Each Investor agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the happening of an event pursuant to Section 3(g) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.
 
6.           Indemnification.
 
(a)       Indemnification by the Company.  The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director, member, employee, agent, successor and assign, and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by an Investor or any controlling person of an Investor in writing
specifically for use in such Registration Statement or Prospectus.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)      Indemnification by the Investors.  Each Investor agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor or any controlling person of
such Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto.  In no event shall
the liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Investor in connection with any claim
relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification
obligation.  In addition, an Investor shall not be liable hereunder to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of the Company’s, or any underwriter’s,
or their representatives’ failure to send or give a copy of a final Prospectus,
as the same may be then supplemented or amended, to the person or entity
asserting an untrue statement or alleged untrue statement or omission or alleged
omission at or prior to the written confirmation of the sale of securities to
such person or entity if such statement or omission was corrected in such final
Prospectus.
 
(c)       Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)      Contribution.  If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
7.           Miscellaneous.
 
(a)      Amendments and Waivers.  This Agreement may be amended or waived only
by a writing signed by (i) the Company and (ii) the Investors holding two thirds
(66-2/3%) of the Issuable Shares (assuming conversion of the Notes and Series A
Preferred Stock and exercise of the Warrants).  The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Investors holding two thirds
(66-2/3%) of the Issuable Shares (assuming conversion of the Notes and Series A
Preferred Stock and exercise of the Warrants).
 
(b)       Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Purchase Agreement.
 
(c)       Assignments and Transfers by Investors.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns.  An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that such transferee or assignee shall execute a copy of
this Agreement and that such Investor complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.
 
(d)       Assignments and Transfers by the Company.  This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Investors holding two thirds (66-2/3%) of the
Issuable Shares (assuming conversion of the Notes and Series A Preferred Stock
and exercise of the Warrants), provided, however, that the Company may assign
its rights and delegate its duties hereunder to any surviving or successor
corporation in connection with a merger or consolidation of the Company with
another corporation, or a sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation, without the
prior written consent of the Investors holding two thirds (66-2/3%) of the
Issuable Shares (assuming conversion of the Notes and Series A Preferred Stock
and exercise of the Warrants), after notice duly given by the Company to each
Investor.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)       Benefits of the Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(f)        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A signature to this
Agreement transmitted electronically shall have the same authority, effect and
enforceability as an original signature.
 
(g)       Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h)      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(i)        Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
(j)        Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
10

--------------------------------------------------------------------------------

 
 
(k)       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Texas without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Texas located in Harris County and
the United States District Court for the Southern District of Texas for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby.  Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each party hereto irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
[signature pages follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

  THE COMPANY:         OPEXA THERAPEUTICS, INC.               By:     Name: Neil
K. Warma   Title: President and Chief Executive Officer 



[signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

 
THE INVESTORS:
                                     
By:
         
Printed Name:
       
Title (if applicable):
     
Entity Name (if applicable):
 

 
[signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
●
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
●
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
●
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
●
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
●
privately negotiated transactions;

 
 
●
short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 
 
●
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
●
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
●
a combination of any such methods of sale; and

 
 
●
any other method permitted by law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
 
Exhibit A – Page 1

--------------------------------------------------------------------------------

 
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders will be subject to the prospectus delivery
requirements of the Securities Act, unless an exemption therefrom is available.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
 
Exhibit A – Page 2

--------------------------------------------------------------------------------

 
 
There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[____________]
in total, including, without limitation, Securities and Exchange Commission
filing fees and expenses of compliance with state securities or “blue sky” laws
and the selling stockholders’ expenses; provided, however, that a selling
shareholder will pay all underwriting discounts and selling commissions, if any.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144 of the Securities Act
without regard to any volume limitation requirements under Rule 144 of the
Securities Act.
 
 
Exhibit A – Page 3

--------------------------------------------------------------------------------

 
 
Exhibit B
 
SELLING SHAREHOLDERS QUESTIONNAIRE
 
In connection with the preparation of the Registration Statement on Form S-3 of
Opexa Therapeutics, Inc. (the “Company”), it is necessary that the Company
obtain from you (“Selling Shareholder”) written verification of certain
information required to be disclosed in the Registration Statement.
 
Please use the utmost care in responding to this Questionnaire.  You should be
aware that if the Registration Statement contains any false or misleading
statements which are material, under certain circumstances the Company and those
in control of the Company, including officers and directors, could be subject to
liability.  If the answer to any of the questions is “no,” “none” or “not
applicable,” please so indicate.  Please do not leave any questions unanswered.
 
As used herein, “Fiscal Year” refers to the Company’s fiscal year ended
December 31, 2011, and for previous fiscal years.  Other italicized terms are
defined in Appendix A to this Questionnaire.
 
If at any time prior to the effectiveness of the Registration Statement you
discover that your answer to any question was inaccurate, or if any event
occurring subsequent to your completion hereof and prior to the effectiveness of
the Registration Statement would require a change in your answers to any
questions, please contact Neil Warma by telephone at (281) 719-3437 immediately.
 
I hereby acknowledge, by my execution and dating of this Questionnaire in the
places indicated below, that my answers to the following questions are true and
correct to the best of my information and belief.
 
THE INVESTORS:
                                                     
By:
          Dated:  
Printed Name:
           
Title (if applicable):
         
Entity Name (if applicable):
       

 
 
Exhibit B – Page 1 

--------------------------------------------------------------------------------

 
 
I
GENERAL INFORMATION
 
Question 1(a):
 
Name:  Please set forth the full name of the Selling Shareholder.
 
Answer:
 


Question 1(b):
 
If the Selling Shareholder is not a natural person, please indicate whether the
Selling Shareholder is one of the following (and circle as appropriate):
 
 
●
a reporting company under the Exchange Act

 
 
●
a majority owned subsidiary of a reporting company under the Exchange Act,

 
 
●
a registered investment fund under the 1940 Act.

 
Yes ___________     No ____________
 
Question 1(c):
 
If the Selling Shareholder is not one of the three above, identify those persons
that have voting and investment control over the Company.
 
Answer:
 


Question 1(d):
 
Is the Selling Shareholder an executive officer or director of the Company or 5%
or more holder of Company shares of common stock.
 
Yes ____________    No ______________
 
Question 2:
 
Family Relationships.  If you have any family relationship, by blood, marriage
or adoption not more remote than first cousin, with any director, executive
officer, or nominee to become a director or executive officer of the Company,
its parent, any of its subsidiaries, or other affiliates, or any individual who
has been employed by the Company in the past three years as an executive
officer, please identify such relative and describe the nature of the
relationship.
 
Answer:
 
 
Exhibit B – Page 2

--------------------------------------------------------------------------------

 
 
Question 3:
 
Is the Selling Shareholder a broker dealer and/or member of the Financial
Industry Regulatory Authority (“FINRA”) or a broker dealer’s affiliate and/or
member of FINRA?
 
Yes ___             No ___
 
If a Selling Shareholder is a broker dealer and/or member of the FINRA, please
indicate whether the Selling Shareholder acquired its securities as compensation
for underwriting activities or investment purposes.
 
Yes ___             No ___
 
If a Selling Shareholder is an affiliate of a broker dealer and/or member of the
FINRA, please indicate whether this broker dealer’s affiliate (and circle as
appropriate):
 
 
●
purchased the securities to be resold in the ordinary course of business; and

 
 
●
had no agreements or understandings, directly or indirectly, with any person to
distribute the securities at the time of their purchase.

 
Yes ___             No ___
 
Is any member of your Immediate Family (by blood, marriage or adoption) a member
of the FINRA.
 
Yes ___             No ___
 
If you marked “Yes” to any of the questions above, please briefly describe the
facts below, giving the names of the broker dealer and/or member of the FINRA to
which your answer refers (including, for example, percentage of ownership,
amount of loan and interest payable, applicable dates, names of Affiliates,
family, etc).
 
 
 
 
 
 
 
 

 
Question 4:
 
State whether you provide any consulting or other services to the Company.
 
Yes ___             No ___
 
 
Exhibit B – Page 3

--------------------------------------------------------------------------------

 
 
(a)           If you marked “Yes”, please briefly describe such services,
including cash and non-cash compensation received and attach copies of written
agreements or correspondence describing such services.
 
 
 
 
 
 
 
 

 
(b)           Please identify any of the following relationships you have with
any Member of the FINRA.
 

 
None
o
 
Advisor
o
 
Officer
o
 
Director
o
 
Trustee
o
 
Founder
o
 
Registered Representative
o
 
5% Stockholder
o
 
Employee
o  
Immediate Family
o
 
Broker/Dealer
o
 
Promoter
o
 
Consultant
o
 
Finder
o
 
Bridge Lender
o
 
General Partner
o
 
Limited Partner
o
 
Equity Investor
o
 
Client or Customer
o
 
Subordinated Debt Holder
o
 
Other
o

 
 
Exhibit B – Page 4

--------------------------------------------------------------------------------

 
 
(c)           Please describe the nature of any relationship identified
above.  For example, if you are an advisor, promoter, consultant or finder,
describe the compensation you received; if you are an equity investor, state the
class of securities and percentage interest you hold; and if you are an
Immediate Family Member, describe the exact relationship, including the name of
the person to whom you are related and the position such person holds with any
Member of the FINRA.  Identify the Member of the FINRA:
 
 
 
 
 
 
 
 

 
(d)           State whether you have any oral and/or written agreements with any
Member of the FINRA or person associated with a Member of FINRA concerning the
disposition of your securities of the Company.
 
Yes ___             No ___
 
(e)           If you marked “Yes,” please briefly describe such agreement and
attach copies of written agreements or correspondence describing such
arrangement.
 
 
 
 
 
 
 
 



Question 5:
 
Involvement in Certain Legal Proceedings.  Have any of the following events
occurred during the last five years:
 
(a)           Were you the subject of any order, judgment or decree of any court
(not subsequently reversed, suspended or vacated by any court) permanently or
temporarily enjoining you (i) from acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the
Commodity Futures Trading Commission (“CFTC”), or an associated person of any of
the foregoing; or as an investment advisor, underwriter, broker or dealer in
securities; or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company; or from
engaging in or continuing any conduct or practice in connection with such
activity; or (ii) from engaging in any type of business practice; or (iii) from
engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
laws or federal commodities laws?
 
Yes ___             No ___
 
 
Exhibit B – Page 5

--------------------------------------------------------------------------------

 
 
 (b)           Were you the subject of any order, judgment or decree of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days your right to engage in any activity described in subparagraph
(a) above, or to be associated with persons engaged in any such activity?
 
Yes ___             No ___
 
 (c)           Has any court, the SEC, CFTC, FINRA or any securities exchange or
commodity exchange imposed a sanction against you or found you to have violated
any federal or state securities or commodities laws?
 
Yes ___             No ___
 
 (d)           Do you or any of your associates have any claims against the
Company or any of its subsidiaries; or are you or any of your associates a party
adverse to the Company or any of its subsidiaries in any legal proceeding; or do
you or any of your associates have a material interest adverse to the Company or
any of its subsidiaries in any legal proceeding?
 
Yes ___             No ___
 
II
SECURITY OWNERSHIP
 
Question 6: Your Securities Holdings.
 
(a)           As to each class of equity securities of the Company, its parent
or any subsidiary, state the total number of shares or other units beneficially
owned by you as of the date hereof.
 
Title of Equity Security
(include warrants, options and convertible debt)
 
Number of Shares
Beneficially Owned
 
 
   
 
 
   
 
 
   
 
 
   

 
 
Exhibit B – Page 6

--------------------------------------------------------------------------------

 
 
If you listed any warrants, options, convertible debt or other derivative
securities that are not fully vested, please set forth the vesting schedule
below.
 
Vesting Schedule(s):


 
(b)           If, as a result of applying the rules regarding beneficial
ownership summarized in the Appendix to this Questionnaire, you have included in
the amount stated in answer to Question 6(a) above under “Number of Shares
Beneficially Owned” shares not issued in your name, please provide details as to
the nature of such beneficial ownership of such shares or other units and state
the amount of shares or units so owned;
 
Answer:


 
(c)           If, as a result of applying the rules regarding beneficial
ownership summarized in the Appendix to this Questionnaire, you have excluded
from the amount stated in the answer to Question 6(a) above under “Number of
Shares Beneficially Owned” shares or units which are issued in your name, please
state the amount so excluded and explain why you are not the beneficial owner of
such shares or units.
 
Answer:


 
(d)           Of the total number of shares or units beneficially owned by you,
as reported in answer to Question 6(a), indicate below the amounts as to which
you have sole or shared voting or investment power.
 

 
Common Stock
 
Other
(i.e., warrants, options or
convertible debt)
Sole voting power
 
 
   
Shared voting power
 
 
   
Sole investment power
 
 
   
Shared investment power
 
 
   

 
(e)           Does the Selling Shareholder have a registration rights agreement
with the Company other than as described in the Purchase Agreement entered into
in connection with this questionnaire?
 
Yes ___             No ___
 
 
Exhibit B – Page 7

--------------------------------------------------------------------------------

 
 
If so, attach a copy.
 
Question 7:  Disclaimer of Beneficial Ownership.
 
(a)           If you wish to disclaim beneficial ownership of any securities
referred to above, please set forth the number of such shares or units, the
circumstances upon which the disclaimer of beneficial ownership is based, the
name of the person or persons who should be shown as the beneficial owner(s) of
such shares or units, and your relationship to that person or those persons.
 
Answer:


 
(b)           Do you or any of your affiliates or associates participate in
investment decisions made by any nonprofit entity that owns Company securities?
If yes, please provide details and indicate whether you disclaim beneficial
ownership of such Company securities.
 
Yes ___             No ___


 
Question 8:
 
Securities Holdings of Your Relatives.  If any equity securities of the Company,
its parent or any subsidiary are beneficially owned by any relative of yours (by
blood, marriage or adoption) who shares your home, please indicate below the
name of each such relative, your relationship with him or her, and the amount of
shares so owned.
 
Answer:


 
III
CERTAIN TRANSACTIONS AND RELATIONSHIPS
 
Question 9:
 
Transactions with Management.  In the table on the following page, describe any
transaction (or series of similar transactions), during the Company’s last three
Fiscal Years, or any currently proposed transaction (or series of similar
transactions), to which the Company or any of its subsidiaries was or is to be a
party, and in which you had or anyone in your immediate family has, a material
direct or indirect financial interest.  Identify the person(s) involved and
state the nature of your or their interest in the transaction, the amount of the
transaction and the amount of your or their interest in the transaction. (Attach
a supplemental page if necessary.)
 
 
Exhibit B – Page 8

--------------------------------------------------------------------------------

 
 
Description of
Transaction
 
Persons Involved
 
Nature of
Interest
 
Amount of
Transaction
 
Amount of
Interest
                                                                       



 
Question 10:
 
Indebtedness of Management. If you or any associate of yours has been indebted
to the Company or any of its subsidiaries at any time during the Company’s last
three Fiscal Years, state: (a) the name of the indebted person; (b) if the
indebted person is an associate, the nature of your relationship to that person;
(c) the largest aggregate amount of indebtedness outstanding at any time during
the Company’s last three Fiscal Years; (d) the nature of the indebtedness and of
the transaction in which it was incurred; (e) the amount of indebtedness
outstanding as of the latest practicable date (indicating that date); and
(f) the rate of interest paid or charged thereon, if any.
 
Include (with respect to yourself only) any instances where the Company, either
directly or indirectly (including through a subsidiary), extended or maintained
credit for you, arranged for the extension of credit, or renewed any extension
of credit, in the form of a personal loan to or for you.
 
Answer:
 
 
Exhibit B – Page 9

--------------------------------------------------------------------------------

 
 
APPENDIX A
DEFINITIONS OF CERTAIN TERMS
IN SELLING SHAREHOLDERS QUESTIONNAIRE
(Arranged alphabetically)
 
1.           “Affiliate.”  An “affiliate” of any entity is a person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such person (for example, a parent
subsidiary or sister corporation).
 
2.           “Associate.”  “Associate” for the purpose of Question 4 means
(1) any corporation or organization (other than the Company or a majority-owned
subsidiary of the Company) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities; (2) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as a trustee or in a similar
fiduciary capacity; and (3) any member of your immediate family.  ”Associate”
for the purpose of Question 13 means the same as the foregoing, except that
subsection (1) shall state “any corporation or organization ... of which you are
an executive officer ...”
 
3.           “Beneficially Owned” or “Beneficial Ownership.”
 
a.           General Rule. Under the rules of the SEC, you are deemed to
“beneficially own” or be the “beneficial owner” of any security with respect to
which you have or share, directly or indirectly, through any contract,
arrangement, understanding, relationship, agreement or otherwise: (1) Voting
Power (which includes the power to vote, or to direct the voting of, such
security); and/or (2) Investment Power (which includes the power to dispose, or
to direct the disposition of, such security). You are also the beneficial owner
of a security if you, directly or indirectly, create or use a trust, proxy,
power of attorney, pooling arrangement or any other contract, arrangement, or
device with the purpose or effect of divesting yourself of beneficial ownership
of a security or preventing the vesting of such beneficial ownership.
 
Some specific applications of the above definition of beneficial ownership are:
 
(i)           Family situations. Although the determination of beneficial
ownership of securities is necessarily a question to be determined in light of
the facts of each particular case, family relationships may result in your
having, or sharing, the power to vote, or direct the voting of, or dispose, or
direct the disposition of, shares held by your family members. In view of the
broad definition of “Beneficial Ownership,” it may be prudent to include such
shares in your beneficial ownership disclosure and then disclaim beneficial
ownership of such securities pursuant to Question 6.
 
(ii)           Shares held by others for your benefit. There are numerous
instances in which you may have, or share, voting or investment power (as
defined above) over securities, although the securities are held by another
person or entity. For example, you may have or share such power in securities
held for you or your family members living with you by custodians, brokers,
relatives, executors, administrators or trustees; securities held for your
account by pledgees; securities owned by a partnership in which you are a
member; and securities owned by a corporation which is or should be regarded as
a personal holding company of yours or is controlled by you.
 
 
Appendix A – Page 1

--------------------------------------------------------------------------------

 
 
(iii)           Shares held by you for the benefit of others. Beneficial
ownership of securities also includes securities held in your name as a trustee,
custodian or other fiduciary where you have, or share, voting or investment
power with respect to such securities.
 
b.           Options and other rights to acquire securities. In addition to
being beneficial owner of securities over which you have, or share, voting or
investment power, the SEC has determined that you are deemed to be the
beneficial owner of a security if you have a right to acquire beneficial
ownership of (i.e., the right to obtain or share voting or investment power
over) such security at any time within sixty days. Examples of such rights would
include the right to acquire: (i) through the exercise of any option, warrant or
similar right; (ii) through conversion of any security; or (iii) pursuant to the
power to revoke, or the provision for automatic termination of, a trust,
discretionary account or similar arrangement. Also, if you have acquired or hold
any options, convertible securities or power to revoke such a trust with the
“purpose or effect” of changing or influencing control of the Company, you are
deemed the beneficial owner of the underlying securities upon such acquisition,
without regard to the sixty-day rule stated above.
 
4.           “Control” or “Controlled.”  The term “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the Company, whether through the ownership of
voting securities, by contract or otherwise. An executive officer or director of
a company generally is considered to control that company. It is suggested that,
if you are in doubt as to the meaning of “control” in a particular context, you
communicate with counsel.
 
5.           “Equity Security.”  The definition of “equity security” encompasses
more than common and preferred stock. It includes for instance convertible debt
instruments as well as warrants and options to acquire stock or similar
securities. If you have a question as to the proper characterization of your
holdings you should consult with the Company’s legal counsel.
 
6.           “Executive Officer.”  “Executive officer” for the purpose of this
Questionnaire means the president of a company, any vice president of it in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions for
the company. Executive officers of subsidiaries may be deemed executive officers
of a company if they perform such policy-making functions for the company.
 
7.           “Immediate Family.”  “Immediate family” for the purpose of this
Questionnaire includes your spouse, parents, children, siblings, mothers-and
fathers-in-law, sons- and daughters-in-law, and brothers- and sisters-in-law.
 
8.           “Officer.”  “Officer” means a president, vice president, secretary,
treasurer or principal financial officer, comptroller or principal accounting
officer, and any person routinely performing corresponding functions with
respect to any organization whether incorporated or unincorporated.
 
 
Appendix A – Page 2

--------------------------------------------------------------------------------

 
 
9.           “Person.”  “Person” for the purpose of this Questionnaire means an
individual, a corporation, a partnership, an association, a joint-stock company,
a business trust, an unincorporated organization, or any other entity.
 
10.           “Transaction” or “Transactions.”  “Transaction” or “transactions”
is to be understood in its broadest sense, and includes the direct or indirect
receipt of anything of value. No transaction or interest therein need be
disclosed where: (a) the rates or charges involved in the transaction are
determined by competitive bids, or the transaction involves the rendering of
services as a common or contract carrier or public utility at rates or charges
fixed in conformity with law or governmental authority; (b) the transaction
involves services as a bank depository of funds, transfer agent, registrar,
trustee under a trust indenture or similar services; or (c) the interest in
question arises solely from the ownership of securities of the Company and the
interested party receives no extra or special benefit not shared on a pro-rata
basis by all shareholders.
 
Appendix A – Page 3
 